 


109 HR 592 IH: To amend title XVI of the Social Security Act to provide that annuities paid by States to blind veterans shall be disregarded in determining supplemental security income benefits.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 592 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Reynolds (for himself, Mr. Serrano, Mr. Weiner, Mrs. McCarthy, Mr. Ackerman, Mrs. Maloney, Mr. McGovern, Mr. Bishop of New York, Mr. Engel, Mr. Smith of New Jersey, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVI of the Social Security Act to provide that annuities paid by States to blind veterans shall be disregarded in determining supplemental security income benefits. 
 
 
1.State annuities for blind veterans to be disregarded in determining supplemental security income benefits 
(a)Income disregardSection 1612(b) of the Social Security Act (42 U.S.C. 1382a(b)) is amended— 
(1)by striking and at the end of paragraph (21); 
(2)by striking the period at the end of paragraph (22) and inserting ; and; and 
(3)by adding at the end the following: 
 
(23)any annuity paid by a State to the individual (or such spouse) on the basis of the individual’s being a veteran (as defined in section 101 of title 38, United States Code) and blind, if a law of such State providing for such an annuity was in effect on the date of the enactment of this paragraph.. 
(b)Resource disregardSection 1613(a) of such Act (42 U.S.C. 1382b(a)) is amended— 
(1)by striking and at the end of paragraph (14); 
(2)by striking the period at the end of paragraph (15) and inserting ; and; and 
(3)by inserting after paragraph (15) the following: 
 
(16)for the month of receipt and every month thereafter, any annuity paid by a State to the individual (or such spouse) on the basis of the individual’s being a veteran (as defined in section 101 of title 38, United States Code) and blind, if a law of such State providing for such an annuity was in effect on the date of the enactment of this paragraph.. 
(c)Effective dateThe amendments made by this section shall apply to benefits paid for months beginning after the date of the enactment of this Act. 
 
